Appellant was convicted for the murder of Manuel Fernandez, and his punishment assessed at death.
Deceased, a fifteen-year old boy, lived with his mother. She conducted a small store in connection with her residence. On the morning of January 22, 1927, the mother opened the store between six thirty and seven o'clock. Deceased was asleep and his mother called him in order that he might go to work. He got up and went into the store to get some money with which to pay for his breakfast and street car fare. His mother went into an adjoining room to get him a handkerchief. When she returned appellant and another party were in the store. Appellant presented a pistol at her and said: "Hush your mouth or I will kill you." Appellant's companion was taking shirts and pants from the store. At that time deceased was between the money drawer and the party who was getting the articles mentioned. The mother ran to summon help. A few minutes later deceased's brother entered the store. The robbers had fled and deceased had received a stab wound from which he died in a short time. He said "They stuck me hard." Later in the day appellant exhibited to a witness a newspaper which carried an account of the killing and which stated that two men had stabbed the boy. Appellant told this witness it was the other man who did the stabbing and that they had gone to the store for the *Page 441 
purpose of stealing. The defense was an alibi. On the trial appellant testified that he was at home asleep at the time of the killing and produced several witnesses who gave evidence to the same effect. Unfortunately for appellant it was shown that these witnesses had made prior written statements which were in conflict with their testimony.
The court's charge upon principals was excepted to upon various grounds. None of the objections seem tenable. It does not appear that harm could possibly have resulted to appellant from the manner in which that issue was submitted. The issue of alibi was submitted by appropriate instructions. The evidence was amply sufficient to justify a finding in favor of the state and to fix upon appellant guilt of a most horrible crime, perpetrated for petty gain. Although the punishment is the most severe known to the law, the facts show it to have been richly deserved.
The judgment is affirmed.
Affirmed.